Title: To James Madison from Henry VanderBurgh, 15 November 1802 (Abstract)
From: VanderBurgh, Henry
To: Madison, James


15 November 1802, Vincennes. Since Governor Harrison is visiting the counties along the Mississippi River, VanderBurgh takes the first opportunity to give JM the “disagreeable news of the death of Chief Justice Clarke who died on 11th. instant of a Pleurisy.” The services of territorial judges are “highly necessary” at this time as the business of the court has greatly increased. In addition to holding semiannual court at the capital and attending the legislature, justices must ride to distant counties to hold annual circuit courts and other sessions as required. Circuit duties are “extremely laborious and some times dangerous So much so that at certain Seasons of the year it is almost impracticable to perform it.” Judges must travel through country “which for nearly 200 miles is totally uninhabited and entirely destitute of any sort of accommodation for the traveller; and in the Season of high water there are several large Rivers over which there are no Ferries established they must therefore either be rafted or Swam.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Clarke”). 2 pp. Docketed by Jefferson. Printed in Carter, Territorial Papers, Indiana, 7:78–79.



   
   Henry VanderBurgh (1759–1812) had moved in 1787 from New York to Vincennes, where he held several government positions and in 1800 was appointed territorial judge (Joseph Henry VanderBurgh Somes, Old Vincennes: The History of a Famous Old Town and Its Glorious Past [New York, 1962], pp. 121–22; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:303, 576–81).



   
   In December 1796 George Washington appointed William Clarke U.S. district attorney for Kentucky, where Clarke spent four years in frequent disagreement with U.S. district judge Harry Innes. In September 1800 John Adams named him chief justice of the Indiana Territory (Clarence E. Carter, “William Clarke, First Chief Justice of Indiana Territory,” Ind. Magazine of History, 34 [1938]: 1–2, 5–6).


